

Exhibit 10.8
ASSIGNMENT AGREEMENT


 
This ASSIGNMENT AGREEMENT (the “Assignment Agreement”) is made and entered into
on this 6 day of June, 2006, between PIN PARTNERS PETROLEUM LTD, a company
organized and existing under the laws of British Columbia (the “the Assignor”),
and RANCHER ENERGY CORP., a company organized and existing under the laws of
Nevada, USA.




WITNESSETH:


WHEREAS, the Assignor has certain rights and obligations under the Exploration &
Development Agreement dated June 5th, 2006 (hereinafter referred to as the
"Broadview Dome Agreement"), and


WHEREAS, the Assignor wishes to assign all of its rights and obligations in the
Broadview Dome Agreement to the Assignee, and


WHEREAS, the Assignee accepts such assignment and has agreed to be bound by the
Broadview Dome Agreement,


NOW, THEREFORE, in consideration of the mutual convenants and agreements
contained herein, it is expressly agreed by the Assignor and the Assignee as
follows:




1. The Assignor hereby assigns and transfers to the Assignee all of its rights
and obligations in, to, and under the Broadview Dome Agreement, subject to all
the terms and conditions thereof.


2. The Assignee hereby agrees to assume all of the Assignor's rights and
obligations under the Broadview Dome Agreement.
 
3. The Assignor reaffirms and represents that the Broadview Dome Agreement is
valid and in full force and effect, and that the representations and warranties
contained in the Broadview Dome Agreement are true and correct on the date
hereof.


4. As consideration for the assignment of the Broadview Dome Agreement, the
Assignee agrees to (i) pay to the Assignor U.S.$ 250,000 within ninety (90) days
from the date of this Assignment Agreement, and (ii) grant to the Assignor an
overriding royalty interest in the sum of four percent (4%) from the Rancher
share of hydrocarbons to be exploited pursuant to the Broadview Dome Agreement.


5. By executing this Assignment Agreement, the Assignor and Assignee confirm (a)
their intention to execute and deliver as promptly as practicable any other
agreements with respect to this Assignment Agreement, and (b) to obtain the
approval, agreement, and consent of their respective Boards of Directors or
governing bodies with respect to this Assignment Agreement. 


6. This Assignment Agreement shall be governed by the laws of the State of
Montana, without giving effect to the principles of conflicts of law thereof.




--------------------------------------------------------------------------------

- 2 -



 
IN WITNESS WHEREOF, the Assignor and the Assignee have executed this Assignment
Agreement on the date first written above.
 
 

 
PIN PARTNERS PETROLEUM LTD


By: _________________________
Name:
Title:




RANCHER ENERGY CORP.




By:  /s/ John Works
Name: John Works
Title: President & CEO

















